Citation Nr: 1422679	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic headaches.

2.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain (back disability).

3.  Entitlement to a compensable evaluation for post operative plica syndrome, left knee (left knee disability) prior to November 16, 2012.

4.  Entitlement to an evaluation in excess of 10 percent for post operative plica syndrome, left knee (left knee disability) from November 16, 2012.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board notes that the Veteran's September 2009 substantive appeal also appealed the issue of entitlement to an evaluation in excess of 10 percent for service-connected hypertension.  In a January 2012 statement, the Veteran expressed his intent to withdraw the issue on appeal.  Accordingly, the issue is no longer before the Board.

The Board also notes that following the September 2009 substantive appeal, in a May 2013 rating decision, the VA RO granted the Veteran an increased evaluation of 10 percent for his service-connected left knee disability effective November 16, 2012.  As this is not considered a full grant of the benefit sought on appeal, the issue is still before the Board, and the Board has rephrased the issues accordingly. 

In March 2014, the Veteran testified during a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript is included in the claims file. 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The issues of entitlement to an evaluation in excess of 10 percent for a back disability, entitlement to a compensable evaluation for a left knee disability prior to November 16, 2012, and entitlement to an evaluation in excess of 10 percent for a left knee disability beginning November 16, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final January 2002 rating decision denied service connection for chronic headaches finding that there was no evidence of a current chronic headache disorder.

2.  The evidence associated with the claims file subsequent to the January 2002 rating decision denying service connection for chronic headaches is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for chronic headaches.

3.  The Veteran has chronic headaches that are etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied service connection for chronic headaches became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103 (2013).

2.  New and material evidence having been received, the claim of entitlement to service connection for chronic headaches is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chronic headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether to Reopen Claim for Service Connection for Chronic Headaches

In June 1992, the Veteran filed an initial claim for service connection for chronic headaches.  The determination was deferred in an April 1993 rating decision pending development for hypertension.  In an August 1993 letter, the VA informed the Veteran that the claim was disallowed because the VA RO had not received medical evidence from the Philadelphia Naval Medical Center.  

In a November 2001 letter to the Veteran, the VA RO noted that the June 1992 claims for hypertension and headaches were not completed.  In a January 2002 rating decision the VA RO granted the Veteran's claim for service connection for hypertension, and denied his claim for service connection for chronic headaches.  The January 2002 rating decision found that while there was evidence of treatment for chronic headaches in service, there was no evidence of chronic headaches since a treatment record in 1992.  The Veteran did not file a timely notice of disagreement; consequently, the January 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103.  

The Veteran filed a request to reopen the claim of entitlement to service connection for chronic headaches in July 2008.  In the November 2008 rating decision that is the subject of the instant appeal, the RO found that new and material evidence showing a current diagnosis of chronic headaches had not been received and denied reopening of the claim.  

Since the November 2008 rating decision, the Veteran has submitted additional evidence.  In a March 2012 supplemental statement of the case, the RO found that new and material evidence showing a chronic headache condition had been received and granted reopening of the claim.  However, the RO denied the claim based on a lack of nexus between the current chronic headaches and active service.

Notwithstanding the fact that the RO granted reopening of the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 130 (Fed. Cir. 1996).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final January 2002 rating decision denying service connection for chronic headaches included service treatment records and post-service VA treatment records.  The service treatment records showed that the Veteran was treated several times in service beginning in 1984 for various headaches.  VA treatment records showed that the Veteran complained of headaches in 1992.  Based on this evidence, the RO denied service connection for chronic headaches, finding no evidence of a current chronic headache condition.

Evidence added to the record since the time of the last final denial in January 2002 includes additional post-service treatment records, statements of the Veteran, and VA examinations.  At the January 2012 DRO hearing and the March 2014 Board hearing, the Veteran testified that he had chronic headaches that had been continuous since service.  In the April 2013 VA examination, the examiner noted a diagnosis of headaches NOS.  

The evidence added to the record since the previous January 2002 denial constitutes new and material evidence.  It was not associated with the claims file prior to the last final denial in January 2002, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of establishing the claim.  

For these reasons, the Board finds that the new and material criteria under 38 C.F.R. §§ 3.156(a) have been satisfied, and the claim for service connection for chronic headaches is reopened.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In his June 1992 claim, subsequent statements, and his January 2012 DRO hearing and March 2014 Board hearing, the Veteran has asserted that his chronic headache condition started during active duty and has continued ever since.

As noted above, the Veteran's service treatment records show treatment from January 1984 through April 1991 for various headaches.  The Veteran complained of continuous headaches that responded to pain medication.  Examiners noted sinus headaches, tension headaches, and general "headaches."  

Post-service medical treatment records show complaints of headaches in July 1992, less than a year after discharge from active duty.  An examiner noted occipital headaches that lasted for over a month.  In August 1992, the Veteran reported an unusual sensation in his head.  

In November 2012, the Veteran was afforded a VA examination.  The Veteran reported onset of headaches in the mid-1980s with symptoms of generalized headache pain, sharp/pressure around eyes, light/sound sensitivity.  He reported that headaches occurred two to three times a week, lasted one to two hours and were usually associated with sinus problems.  The examiner noted that she was unable to provide a medical opinion without access to the claims file.

In April 2013, the Veteran was afforded another VA examination.  The Veteran reported the onset of headaches in 1985 and reported that he continued to have headaches with the same description of location.  After a physical examination and review of the claims file, the examiner noted that "current headaches are at least as likely related to chronic headache problems in service."  The examiner noted "chronicity of condition established in service.  Same [headache] pattern."

The examiner provided an addendum opinion in April 2013 noting that the Veteran was seen for headaches in 1992 but there was no notation of what type.  The examiner also noted that the Veteran was seen several times in service for various headaches including tension headaches in May 1985 and June 1985, sinus congestion headaches in March 1989, and frontal headaches in September 1986 that were related to sinusitis.  The examiner again opined that headaches "are as likely as not related to headaches in the military."

In May 2013, the Veteran was afforded another medical opinion.  After reviewing the claims file, the examiner opined that "the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner noted that the Veteran had a diagnosis of headache NOS located "frontal/maxillary sinus pressure" and associated with "sinus pressure."  The examiner noted that the bulk of the medical evidence indicated that the Veteran suffers from "sinus headaches due to sinus congestion and not due to [service-connected] allergic rhinitis or hypertension." 

In light of the above opinions, the Board has very carefully reviewed this claim.

The Veteran is competent to report chronic headaches during active service and since separation, and the Board finds the statements of the Veteran as to chronic headaches during service and since separation to be credible.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran suffered from chronic headaches during active service, and has continued to suffer from chronic headaches since separation from active service.

The Board finds that the most competent and probative medical opinion of record is that of the April 2013 VA examiner.  Both the opinion and addendum opinion noted that the Veteran's headaches were as likely as not related to active duty service.  The examiner reviewed the claims file and noted that the Veteran reported a variety of headaches in service - including headaches associated with sinusitis and tension headaches - and that the Veteran has continued to report headaches since service.  The examiner concluded that the similar headache pattern led to the conclusion that the current headaches are as likely as not related to active duty service.

In contrast, the May 2013 examiner who provided a negative nexus opinion only addressed service connection on a secondary basis.  The examiner opined that it the Veteran's headaches were likely associated with sinusitis, and not with service-connected rhinitis or hypertension.  However, the examiner also acknowledged in the opinion that the Veteran reported headaches other than those associated with sinusitis.  The examiner did not address the etiology of these headaches.  Further, the examiner did not address whether the Veteran's headaches are directly related to active duty service.  Accordingly, the Board gives the opinion of the May 2013 examiner less weight.

In light of the Veteran's competent and credible statements regarding his in-service headaches and headaches since separation from service, and in light of the April 2013 VA examiner's opinion linking the Veteran's current headaches to his active duty service, and with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for chronic headaches are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

Given the full grant of benefits sought on appeal with regard to the issue whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic headaches, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of the VA's duties to notify and assist is necessary with regard to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for chronic headaches is reopened.

Service connection for chronic headaches is granted.


REMAND

The Veteran has asserted that his service-connected left knee disability and back disability have gotten worse and warrant higher evaluations.

In the March 2014 Board hearing, the Veteran reported that he received treatment for his back and his left knee from a private doctor, Dr. A.  See March 14, 2014 Board Hearing, p. 6.  The Veteran also reported that he seldom went to the VA Medical Center for treatment.  The Veteran testified that he would attempt to gather private medical treatment records to submit to the VA.  The VLJ stated that if he did not receive the private treatment records he would probably "have to remand the case."  See March 14, 2014 Board Hearing, p. 13.

The Veteran has not submitted any additional private treatment records.  As the Veteran has asserted that his condition has worsened, the Board finds that the private treatment records are necessary to determine the current severity of the Veteran's service-connected disabilities.       

Accordingly, the case is REMANDED for the following action:

1.   After obtaining the necessary authorization from the Veteran, obtain records of all private medical treatment he received for his back disability and left knee disability, specifically including records from Dr. A. at TRICARE.  All efforts to obtain the requested records should be fully documented in the claims file, including any negative response.

In this regard, the Veteran himself may wish to obtain the records and submit them to the VA (with a notice that all records have been obtained) in order to expedite his own case and help the VA. 

2.  After completing the foregoing, and any other additional development deemed necessary, readjudicate the appeal in light of any additional evidence added to the record.  If the claims remain denied provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


